Citation Nr: 0307531	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  03-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from July 1967 to 
April 1970.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from June 2002 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina, that 
denied the veteran a rating in excess of 50 percent for PTSD.  


REMAND

On a January 2003 VA Form 9 (Appeal to the Board of Veterans 
Appeals), the veteran checked a box indicating his desire for 
hearing before a Member of the Board (now Veterans Law Judge) 
at the RO; the accompanying form specified that the veteran 
was seeking a videoconference hearing.  In a February 2003 VA 
Form 646, the veteran's representative reiterated that the 
veteran desired a Board video conference hearing at the RO.  
No such hearing has been held.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should place the veteran's name 
on the docket for a videoconference 
hearing before the Board at the RO, 
according to the date of his January 
2003 request for such a hearing.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




